Title: From Benjamin Franklin to Mary Fisher, 31 July 1758
From: Franklin, Benjamin
To: Fisher, Mary


Dear Cousins,
London; July 31. 1758
We have been return’d but a few Days from our Ramble thro’ a great Part of England. Your kind Letter for which we thank you, is come to hand, acquainting us of the finding of my Son’s Ring. He has since receiv’d it. Your Entertainment of us was very kind and good, and needed no Apology. When we left you, we went to Ecton, where, by the Help of good Mrs. Whalley, we found the Gravestones plac’d for my Uncle Thomas and my Aunt, his Wife, expressing that he died the 6th of January 1702 in the 65th Year of his Age, and she the 14th of March 1711, in the 77th of her Age. Mr. Whalley has been so obliging as to search the Register of Ecton Church for us, and send me an Extract from it, by which I find, that our poor honest Family were Inhabitants of that Village near 200 Years, as early as the Register begins. The first mentioned is in 1563, when Robert Son of Thomas Franklin was baptized. This Thomas Franklin was our Great-Great Grandfather: He had also a Daughter Jane, baptized Augt. 1. 1565, which died an Infant; a Son John, May 16. 1567. a Son James May 9. 1570. a Son Henry, May 26. 1573. Whether Robert, John, and James left any Posterity I do not find; but the youngest Son Henry married Agnes Joanes the 30th of October 1595. and had one Son Thomas, which died August 1598, and another son born October 8. the same Year, which he also call’d Thomas; and this youngest Son of Henry was our Grandfather. Josiah my Father was the youngest Son of my Grandfather, and I am the youngest Son of Josiah; so that I am the youngest Son of the youngest Son of the youngest Son of the youngest Son for five Generations; whereby I find that had there originally been any Estate in the Family none could have stood a worse Chance for it. God, however, has blest me, with Augur’s Wish, and what is still more, with Augur’s Temper, for which double Blessing I desire to be ever thankful.
When we return’d from the North we call’d at Banbury, and there found Robert Page, who had married our Cousin Jane Daughter of John Franklin; she is dead and left no Children. In the Church Yard we found a Gravestone expressing that Thomas Franklin was buried there March 24. 168½, and also John the Son of the said Thomas Franklin, who died June 11. 1691. by which I find that our Grandfather remov’d from Ecton in his Old Age to Banbury, perhaps to live with his Son John; His first Wife and Mother of his Children, was named Jane; she was buried at Ecton Oct. 30. 1662. but I think he married again, for I find in the Register a Widow Elizabeth Franklin, who was buried at Ecton Sept. 1. 1696. aged 79. Perhaps she return’d to Ecton after his Death. I do not remember ever to [have] heard of her, but suppose my Father nam’d his first Child, after her, Elizabeth, who is yet living; she was born Mar. 10. 1677. If this Widow Elizabeth was our Grandfathers second Wife, you probably may remember her.
 Endorsed: Letter to Cousin Fisher
